COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
EL PASO INDEPENDENT SCHOOL                                       No. 08-21-00021-CV
DISTRICT,                                        §
                                                                   Appeal from the
                          Appellant,             §
                                                                  448th District Court
v.                                               §
                                                               of El Paso County, Texas
ALEJANDRO PORTILLO,                              §
                                                                (TC# 22016DCV3161)
                           Appellee.             §

                                          O R D E R

       The Court is in receipt of an “Agreed Motion of Attorney’s Fees and Expenses”. We
refer to the trial court the sole issue of determining whether the agreed amount of attorney’s
fees in the amount of $12,700 is reasonable and necessary and approved pursuant to section
408.222(a). TEX. LAB. CODE ANN. The trial court shall render an order on the issue of the agreed
attorney’s fees and expenses.
       All remaining deadlines in the 8th Court of appeals remain in place.
       IT IS SO ORDERED this 27th day of October, 2021.


                                              PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.